Citation Nr: 0602801	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-33 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for instability as a residual of a partial tear of 
the right medial collateral ligament of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
April 1977.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision by 
the RO in Winston-Salem, North Carolina that continued a 10 
percent disability rating for residuals, partial tear, medial 
collateral ligament, right knee.

The record reflects that the veteran submitted a VA Form 21-
4138 in November 2001, and the Board finds that this 
submission clearly constituted a timely notice of 
disagreement (NOD).  However, the RO viewed the November 2001 
VA Form 21-4138 as a new claim for an increased rating, 
failing to construe the veteran's statements as a NOD, and 
thus did not issue a Statement of the Case (SOC).  Instead, 
the RO construed the veteran's November 2001 correspondence 
as a new claim for an increased rating for residuals, partial 
tear, medial collateral ligament, right knee.  In a November 
2002 rating decision, the RO again continued the 10 percent 
disability rating for residuals, partial tear, medial 
collateral ligament, right knee. Another document 
characterized as an "NOD" was received at the RO in March 
2003.  

In an August 2003 rating decision, a Decision Review Officer 
(DRO) of the RO continued the 10 percent disability rating 
for residuals, partial tear, medial collateral ligament, 
right knee and granted a separate 10 percent rating for 
degenerative changes of the right knee (evaluated on the 
basis of painful and limited motion), effective from November 
16, 2001.  In view of the grant, the Board has 
recharacterized the claim on appeal as a claim for a 
disability rating in excess of 20 percent for instability as 
a residual of a partial tear of the right medial collateral 
ligament of the right knee.
In August 2003, an SOC was issued to the veteran reflecting 
the continued denial for a rating in excess of 10 percent for 
residuals, partial tear, medial collateral ligament, right 
knee.  The veteran subsequently perfected his appeal with the 
submission of a VA Form 9, appeal to the Board, which was 
received at the RO in November 2003.  

In light of the foregoing, specifically the RO's timely 
receipt of the veteran's NOD in November 2001, the Board 
finds the appeal as to the issue of entitlement to an 
increased rating for residuals, partial tear, medial 
collateral ligament, right knee, has remained pending since 
the June 2000 claim for an increase. 

In April 2004, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.

In a November 2004 rating decision, a Hearing Officer of the 
RO granted a higher rating of 20 percent for instability as a 
residual of a partial tear of the right medial collateral 
ligament of the right knee, effective November 16, 2001, and 
continued the initial 10 percent disability rating for 
degenerative changes of the right knee.  The November 2004 
supplemental SOC (SSOC) reflect both of the veteran's 
service-connected disabilities on appeal as provided on the 
title page of this decision/remand.  Inasmuch as a higher 
evaluation is available for both conditions, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim for an increase remains viable on 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, as 

In December 2004, the veteran appointed the American Legion 
as his new representative, to replace North Carolina Division 
of Veterans Affairs.  The Board recognizes the change in 
representation.  See 38 C.F.R. § 20.1304 (2005).
  
The Board's decision on the claim for rating in excess of 20 
percent for instability as a residual of a partial tear of 
the right medial collateral ligament of the right knee is set 
forth below.  The claim for an initial evaluation in excess 
of 10 percent for degenerative changes of the right knee is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

Finally, in the veteran's representative's December 2005 
brief, he appears to raise a claim for service connection for 
a separate rating for scars as a residual of a partial tear 
of the right medial collateral ligament of the right knee.  
As the RO has not adjudicated this matter, it is not properly 
before the Board, and is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 20 percent for 
instability as a residual of a partial tear of the right 
medial collateral ligament of the right knee has been 
accomplished. 

2.  The veteran's claim for an increased rating, received by 
the RO on July 6, 2000, has remained pending since the June 
2001 rating decision.
 
3.  Since the July 6, 2000, date of receipt of the claim for 
an increased rating, the veteran's right knee has been 
manifested by severe instability and subluxation.
 

CONCLUSION OF LAW

The criteria for a 30 percent rating for service-connected 
instability as a residual of a partial tear of the right 
medial collateral ligament of the right knee, from July 6, 
2000, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
claim for an initial rating in excess of 20 percent for a 
partial tear of the right medial collateral ligament of the 
right knee -granting the maximum schedular rating-the Board 
finds that all notification and development action needed to 
render a fair decision on that aspect of the appeal has been 
accomplished.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6. It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Historically, the veteran was granted service connection for 
residuals, partial tear, medical collateral ligament, right 
knee by rating action of May 1977, and a 10 percent rating 
was assigned from April 29, 1977 under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes (DC) 5257.   By rating 
action of November 2004, the 10 percent rating was increased 
to 20 percent from November 16, 2001 under DCs 5299-5257.

Under DC 5257, slight impairment of either knee, with 
recurrent subluxation or lateral instability, warrants a 10 
percent rating.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
30 percent is the maximum rating available under DC 5257.

Objective medical evidence shows that the veteran's right 
knee has a considerable amount of crepitation, undue varus 
laxity of the joint as well as suggestive McMurray test 
medially as indicated in an August 2004 VA examination 
report. In addition, the veteran was noted as wearing a knee 
brace when symptomatic.  The final impression was chronic and 
extensive degenerative joint disease of the right knee with 
most likely a chronic medial collateral ligament tear and 
possible medical meniscus disease as well.  An earlier May 
2003 private medical record reflects that on examination, the 
veteran's right knee revealed a Grad II Lachman and Grade II 
pivot shift, with moderate effusion, and marked tenderness on 
palpation of the joint line, medial more than lateral.  The 
impression included significant degenerative disease of the 
knee along with instability and meniscal tear.  The private 
physician reported that the veteran understood he would 
likely require a total knee arthroplasty in the future to 
address the meniscal tears.  Subjectively, the veteran 
complained of continuous pain and difficulty in being able to 
twist and in particular, to squat without aggravating his 
pain and the right knee had a tendency to pop out of place.  
He avoided any activities that required bounding on top of 
his knee or twisting maneuvers.  Additionally, the veteran 
stated that he was given a brace to help with his stability.  
The veteran also complained of flare-ups at least every day 
that were especially bad if he accidently pivoted on his 
right leg.  

In this case, given the severity of the veteran's right knee 
condition, his credible complaints of instability, and the 
examination findings noted above, the Board finds an increase 
in rating, to 30 percent, for severe impairment of the right 
knee under Diagnostic Code 5257, is warranted.  See 38 C.F.R. 
§§ 3.102, 4.3 (2005).

The Board also finds, however, that no higher evaluation is 
warranted on any basis.

Considering the potentially applicable diagnostic codes 
pursuant to which more than a 30 percent rating is 
assignable, the Board notes there simply is no evidence of, 
or disability comparable to ankylosis of the knee.  See 38 
C.F.R. §4.71a, Diagnostic Codes 5256 (2005) [Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992)].  Nor is there impairment 
of the tibia or fibula so as to warrant assignment of any 
higher rating under Diagnostic Code 5262.

Finally, the Board finds that 38 C.F.R. § 3.321(b)(1) (cited 
to in the August 2003 SOC) provides no basis for assignment 
of more than a 30 percent rating for residuals of a partial 
tear of the right medial collateral ligament of the right 
knee, on an extra-schedular basis.  In the absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), or frequent 
periods of hospitalization, or evidence that the disability 
otherwise has rendered impractical the application of the 
regular schedular standards, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that a 30 
percent, but no higher, rating for service-connected 
instability as a residual of a partial tear of the right 
medial collateral ligament of the right knee, is warranted 
from July 6, 2000. 


ORDER

A 30 percent rating for instability as a residual of a 
partial tear of the right medial collateral ligament of the 
right knee, from July 6, 2000, is granted subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

The Board's review of the claims file reveals that additional 
RO development of the claim for an initial rating in excess 
of 10 percent for degenerative changes of the right knee, is 
warranted.

[Parenthetically, since the Board finds that this claim has 
been pending since the veteran initially submitted his 
November 16, 2001, NOD, the correct effective date for the 
grant by the DRO in the August 2003 decision of a separate 
rating for degenerative changes of the right knee is July 6, 
2000, the date the original claim for an increase was 
received by the RO as reflected in the Board's decision 
above.]

The veteran most recently underwent a VA medical evaluation 
in August 2004.  The report of that evaluation notes that the 
veteran had knee flexion from 0 to 140 degrees bilaterally, 
but with pain.  The examiner noted that on palpation with 
maneuvers, there was a considerable amount of crepitation 
evident with flexion and extension.  He had full range of 
motion and was able to hop on the knee and perform a 
squatting maneuver; although, that precipitated pain in the 
knee as well.  It was also noted that recent x- rays showed 
mild osteoarthritic change in the right knee.  The examiner's 
impression was chronic and extensive degenerative joint 
disease of the right knee with "most likely" (as per the 
examiner's addendum) a chronic medial collateral ligament 
tear and possible medial meniscus disease as well.  In the 
examiner's addendum opinion, he responded to Deluca 
considerations by merely checking off boxes indicating that 
no Deluca factors were present.
  
The Board finds that the results of such evaluation are 
inadequate for determining the extent of the veteran's 
service-connected disability, for several reasons.  The 
report of the August 2004 evaluation notes the veteran's 
complaints of pain and discomfort, but does not indicate the 
extent that these symptoms factor into any added functional 
loss in range of motion.  In addition, the examiner noted an 
MRI scan from May 2001 showing extensive degenerative joint 
disease with an abnormal medical meniscus without indicating 
if this finding shows an increase in the severity of the 
veteran's disability.  Furthermore, the examiner made no 
attempt to quantify any additional findings as to range of 
motion loss due to pain with repeated use and/or during 
flare-ups.  Additionally, the VA treatment examiner did not 
indicate that the veteran's entire claims file had been 
reviewed, to include prior VA examination reports.

In an August 2003 rating decision, the Decision Review 
Officer at the RO, granted a separate 10 percent disability 
evaluation for degenerative changes of the right knee 
(evaluated on the basis of painful and limited motion) under 
Diagnostic Code 5099-5010.   See 38 C.F.R. § 4.71a (2005).  
The Board notes that, when evaluating joints on the basis of 
limited motion, VA must consider whether the joint in 
question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  DeLuca v. Brown, 8 
Vet. App. 202, 204-7(1995); 38 C.F.R. §§ 4.40, 4.45 (2005).  
These determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors, to include with 
repeated use and during flare-ups.  See DeLuca, 8 Vet. App at 
205-207.

Therefore, the Board finds that, to obtain medical findings 
needed to fully and fairly evaluate the claim remaining on 
appeal, the RO should arrange for the veteran to undergo 
another examination of his knees, by an orthopedist.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, shall result in a 
denial of the claims for increase.  See 38 C.F.R. § 3.655(b) 
(2005).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member. If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Fayetteville 
VAMC, dated from June 2000 to October 2004.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Fayetteville VAMC since 
October 2004, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005) as regards requesting records from 
Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002).  But see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)(West Supp. 2004)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period). The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession. After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA. However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance. Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  
Moreover, adjudication of the claims for higher initial 
evaluations should include specific consideration of whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Fayetteville VAMC all outstanding 
pertinent records of medical evaluation 
and/or treatment for the veteran's right 
knee, from July 2000 to the present, 
including all VA orthopedic records.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his right 
left knee, at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees, as well as an MRI, 
if deemed warranted) should be 
accomplished (and all findings made 
available to the primary physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The physician should indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
knee.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 10 percent 
for degenerative changes of the right 
knee (evaluated on the basis of painful 
and limited motion) in light of all 
pertinent evidence and legal authority.  
In adjudicating the claim, the RO must 
document its consideration of whether 
"staged ratings" pursuant to Fenderson, 
cited to above, is appropriate. 

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


